DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niklas (US 8,388,286).
Referring to claim 1, Niklas et al. disclose a tie-down loop assembly (1, fig 1) configured to attach to a mounting surface, the assembly comprising: 
a mounting bracket (5, fig 1) with a carrier feature (7a fig 1), the carrier feature defining a carrier articulation axis (7b fig 1); 
a biasing member (2, fig 1) coupled to the mounting bracket; and 
a loop-isolator assembly (shown in fig 2) including: 
a loop (3, fig 1) having a substantially straight portion and defining a loop articulation axis (axis crosslines in fig 3), and an isolator coupled to the loop substantially straight portion, the isolator having a contact element (9, fig 2), wherein the loop-isolator assembly is pivotally coupled to the carrier 

Referring to claim 2 & 10, Niklas et al. also disclose the mounting bracket has a back side (shown in fig 5) and the biasing member has a fixed portion and a movable portion, the fixed portion positioned proximate to the mounting bracket backside.

Referring to claim 3 & 11, Niklas et al. further disclose the contact element is comprised of an indexing feature (4, fig 1, the indexing feature configured to contact the biasing member and impede articulation of the loop-isolator.

Referring to claim 4 & 12, Niklas et al. furthermore disclose the articulation force applied to the loop-isolator assembly allows the contact element to displace the biasing member and allows the loop-isolator assembly to articulate (shown in fig 3).



Referring to claim 6 & 14, in addition, Niklas et al. disclose the loop-isolator assembly has a stowed position (shown in fig 6) and a deployed position (shown in fig 5).

Referring to claim 7 & 15, Niklas et al. also disclose the loop-isolator assembly is in a stowed position (shown in fig 6) when the indexing feature contacts the biasing member and is in a deployed position when the indexing feature is not in contact with the biasing member.

Referring to claim 8 &19, Niklas et al. further disclose the loop is made of metal and the isolator is made of plastic resin (13, fig 1); wherein the loop-isolator assembly is then powder coated; and wherein the powder coating is configured to not adhere to the plastic isolator.

Referring to claim 9, Niklas et al. disclose a cargo securing system for a vehicle comprising: 
a cargo space (col 1, lines 10-20); 
a mounting surface (col 1, lines 10-20) in the cargo space; 

a biasing member (2, fig 1) coupled to the mounting bracket; and
 a loop-isolator assembly (shown in fig 2) including: 
a loop (3, fig 1) having a substantially straight portion and defining a loop articulation axis(axis crosslines in fig 3), and an isolator coupled to the loop substantially straight portion, the isolator having a contact element (9, fig 2), wherein the loop isolator assembly is pivotally coupled to the carrier feature such that the loop articulation axis locates coincidentally with the carrier articulation axis and the biasing member is in biased engagement with the contact element, wherein the biased engagement applies a biasing force (arrow direction in fig 3) to the contact element causing a resistance to articulation of the loop-isolator assembly relative to the mounting bracket, and wherein an articulation force greater than a predetermined threshold applied to the loop-isolator assembly causes the loop-isolator assembly to overcome the resistance and articulate relative to the mounting bracket, while the isolator contact element slippingly engages the biasing member.

Referring to claim 16, Niklas et al. also disclose the tie-down loop assembly further comprises a biasing member hole and a mounting bracket hole configured to concentrically receive a bushing; wherein the bushing is configured to slippingly engage 

Referring to claim 17, Niklas et al. further disclose the fastener defines a rotation axis (shown in fig 5); and wherein the tie-down loop assembly rotates about the rotation axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haker discloses a sling device.  Sbongk discloses a holding plate.  Hemphill et al. disclose a tie down device.  Buczynski et al. disclose a tie down assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612